DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/22 was filed after the mailing date of the Notice of Allowance on 11/16/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1 and 5 are amended to resolve minor grammatical matters. The claims are specifically amended as follows. 

1. (Currently Amended) An illness detection and tracking system, comprising: 
a temperature sensing probe configured to produce user temperature measurements associated with a user;
a display that is configured to be held or worn by the user;

is associated with one or more source characteristics that describe a source of the set of temperature measurements;
one or more processors in communication with the temperature sensing probe, wherein the one or more processors are configured to: 
receive a set of user characteristics that describe the user;
identify a matching temperature dataset of the one or more temperature datasets based on a comparison of the set of user characteristics to the one or more source characteristics;
receive a current user temperature measurement from the temperature sensing probe;
determine a capture time at which the current user temperature measurement was produced by the temperature sensing probe;
compare the current user temperature measurement to the matching temperature dataset based on the capture time to determine whether the current user temperature measurement falls outside of a configured threshold of an expected user temperature measurement at the capture time;
and in response to determining whether the current user temperature measurement falls outside of the configured threshold, determine a confidence rating that describes a  likelihood that the user is suffering from a febrile illness based on the capture time and the comparison of the current user temperature measurement to the matching temperature dataset;
and cause the display to show: 
an indication of whether the current user temperature measurement falls outside of the configured threshold of the expected user temperature measurement, wherein the indication comprises the current user temperature measurement;
and the confidence rating that describes the likelihood that the user is suffering from a febrile illness.

5. (Currently Amended) An illness detection and tracking computing system, comprising: 
a plurality of temperature sensing probes, wherein each of the temperature sensing probes is configured to communicate with an associated user device, the user device comprising a processor and a display;
a centralized illness detection and tracking computing system comprising at least one memory and at least one processor, wherein the illness detection and tracking computing system is in networked communication with each of the associated user devices, wherein the at least one memory stores instructions which when executed cause the illness detection and tracking computing system to: 
over a period of time receive sets of user data from each of the user devices via network communications, wherein each set of user data received from each of the user devices comprises a user temperature reading as collected by an associated temperature sensing probe of the plurality of temperature sensing probes and a time 
generate and store a plurality of baseline diurnal curves, wherein each of the plurality of baseline diurnal curves is associated with the respective user and is generated based on the sets of user data received over the period of time for the respective user, receive a real-time user temperature reading and a capture time associated with the real-time temperature reading from the user device of one of the respective users;
identify a baseline diurnal curve from the plurality of baseline diurnal curves that is associated with said respective user;
based on the real-time user temperature reading and the capture time, compare the real-time user temperature reading to the identified baseline diurnal curve and determine whether the real-time user temperature reading deviates from the identified baseline diurnal curve;
based on the comparison of the real-time user temperature reading to the identified baseline diurnal curve and the capture time, determine a confidence rating that describes a  likelihood that the user is suffering from a febrile illness;
and cause the display of the user device of said respective user to show: 
an indication of whether the real-time user temperature reading deviates from the identified baseline diurnal curve, wherein the indication comprises the real-time user temperature reading;
and the confidence rating that describes the likelihood that the user is suffering from a febrile illness.


Allowable Subject Matter
After consideration of the IDS filed 1/4/22 and in view of the above Examiner’s amendment, Examiner maintains the allowance of claims 1-3, 5, 8-18, and 20-26 as set forth in the Notice of Allowance mailed 11/16/21. 
Examiner also maintains the reasons for allowance as set forth in the Notice of Allowance mailed 11/16/21.  Namely, the primary reason for allowance of claim 1 is the inclusion of the limitations pertaining identifying a matching temperature dataset and then comparing a current temperature to the matching dataset to determine whether the temperature falls outside of a threshold of expected temperature.  The prior art of record as well as the state of the art at the time of filing neither anticipates nor makes obvious 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791